Citation Nr: 0325643	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  96-49 107	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right ear 
infection.

2.  Entitlement to service connection for the residuals of a 
right thumb injury.

3.  Entitlement to service connection for headaches.


ATTORNEY FOR THE BOARD

M. Hannan, Counsel

INTRODUCTION

The appellant served on active duty in the Army from February 
1959 to February 1961.  This case originally came to the 
Board of Veterans' Appeals (Board) on appeal from a December 
1995 rating decision issued by the Regional Office (RO) in 
Los Angeles, California.  As the appellant now lives in North 
Carolina, the case was certified to the Board from the RO in 
Winston-Salem.

The appellant, in a written statement submitted in August 
2002, withdrew his claim of entitlement to service connection 
for sleep apnea.  The Board finds that the appeal for this 
claim has been withdrawn.  38 C.F.R. § 20.204.  Therefore the 
issues on appeal are as listed on the title page.

The appellant revoked the appointment of a veterans service 
organization as his representative in April 2000.  He has not 
appointed another representative.

The appellant had been scheduled for Travel Board hearings in 
September 1998, November 1998, February 2001, October 2002, 
and April 2003.  The hearing was rescheduled on numerous 
occasions at his request.  This case was most recently 
remanded, in June 2003, for the scheduling of a Travel Board 
hearing.  The appellant was subsequently scheduled for a 
Travel Board hearing at the RO on August 28, 2003, but he 
failed to report.  Consistent with the August 12, 2003 
hearing notice letter to the appellant that was sent to his 
address of record, since he failed to appear for the Board 
hearing, and no request for a postponement has been received, 
this case is being processed as though the Travel Board 
hearing request had been withdrawn.  See 38 C.F.R. 
§ 20.702(e).  Since no outstanding hearing request exists, 
the case is now ready for appellate review.

The Board notes that the Winston-Salem RO issued a rating 
decision in July 2003 in which the appellant's claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD) was denied.  Because the appellant had 
neither initiated nor completed the procedural steps 
necessary for an appeal on this issue at the time the case 
was transferred to the Board and because he still has many 
months in which to do so, the Board has not included it in 
its consideration of the issues on appeal.


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the appellant in 
obtaining the information and evidence necessary to 
substantiate his three service connection claims at issue in 
this case.

2.  The service medical records do not contain any evidence 
that the appellant was ever treated for a right ear 
infection.

3.  The appellant does not demonstrate any clinical evidence 
of current disease due to a right ear infection.

4.  The service medical records do not contain any reference 
to a right thumb injury.

5.  The appellant does not currently have a diagnosis of any 
right thumb injury residuals.

6.  Chronic headaches were not medically demonstrated during 
the appellant's active military service.

7.  The appellant does not have a current diagnosis of any 
headache disorder.


CONCLUSIONS OF LAW

1.  The appellant is not shown to have any right ear 
infection that was incurred in or aggravated during active 
military service.  38 U.S.C.A.§ §§ 1101, 1110, 1131, 5102, 
5103, 5103A, and 5107 (West 2002); 38 C.F.R. § 3.303 (2002); 
66 Fed. Reg. 45,620 et seq. (Aug. 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).

2.  The appellant is not shown to have any right thumb injury 
residuals that were incurred in or aggravated during active 
military service.  38 U.S.C.A.§ §§ 1101, 1110, 1131, 5102, 
5103, 5103A, and 5107 (West 2002); 38 C.F.R. § 3.303 (2002); 
66 Fed. Reg. 45,620 et seq. (Aug. 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).

3.  The appellant is not shown to have any headache disorder 
that was incurred in or aggravated during active military 
service.  38 U.S.C.A.§ §§ 1101, 1110, 1131, 5102, 5103, 
5103A, and 5107 (West 2002); 38 C.F.R. § 3.303 (2002); 66 
Fed. Reg. 45,620 et seq. (Aug. 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After a thorough review of the evidence of record, the Board 
denies the appellant's claims for service connection for a 
right ear infection, residuals of a right thumb injury and 
headaches.

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Service connection suggests many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service or if preexisting such 
service, was aggravated therein.  38 C.F.R. § 3.303.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  There must be medical evidence of a nexus relating 
an inservice event, disease, or injury and any current 
disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

The appellant maintains that he was treated in service for a 
right ear problem and that he has continued to have 
intermittent earaches since his separation from service.  The 
appellant also contends that he injured his right thumb in 
1960, and that it is currently infected and malformed with 
loss of feeling in it.  The appellant further maintains that 
he suffers from headaches that are related to sleep apnea and 
to anxiety.


Review of the appellant's service medical records reveals 
that the appellant was treated in service for upper 
respiratory infections a few times, but there is no mention 
of any right ear infection.  Nor is there any mention of a 
right thumb injury or headaches.  The appellant underwent a 
service separation medical examination in January 1961; the 
associated report of medical history does not include any 
mention of a right ear problem, a right thumb problem or 
headaches.  The physician summary indicates that the 
appellant's medical history had been reviewed and determined 
to be of no clinical significance with no serious illness or 
injury.  On physical examination, the clinical evaluation was 
normal as to the head, ears and upper extremities.  

In April 1961, the appellant submitted an application for 
benefits on a VA Form 21-526.  His claim was for hemorrhoids 
and made no mention of any ear, thumb or headache condition.  
The appellant subsequently underwent a VA medical examination 
in May 1961.  There were no complaints of, or findings of, 
any right ear, right thumb or headache condition.

Post-service medical records indicate that the appellant 
sought treatment in February 1995 with complaints of 
coughing, pain in the chest from coughing and headaches.  
Physical examination resulted in diagnoses of upper 
respiratory infection and bronchitis.  Later that same month, 
the appellant complained of post-nasal drip and he was noted 
to suffer from rhinitis.  On physical examination, his 
tympanic membranes were clear.  A July 1997 psychology 
progress note indicates that the appellant had several health 
problems, including back pain, sleep apnea, headaches and 
feet and knee weakness.

A Social Security Administration (SSA) Administrative Law 
Judge (ALJ) found that the appellant was unable to engage in 
substantial gainful activity in a decision issued in May 
1998.  The ALJ found that the appellant became unable to work 
as of September 1994 due to sleep apnea and back strain.

As previously noted, a determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  There must be medical 
evidence of a nexus relating an inservice event, disease, or 
injury and any current disability.  Caluza v. Brown, 7 Vet. 
App. 498 (1995), Grottveit v. Brown, 5 Vet. App. 91 (1993).

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303.  Certain chronic disabilities are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In addition, service connection is warranted for a disability 
which is aggravated by, proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310; 
Allen v. Brown, 7 Vet. App. 439 (1995).  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  Id.

In weighing the evidence of record, the Board concludes that 
the weight of the evidence is against a finding that the 
appellant has any right ear infection or any residual of a 
right thumb injury or headaches that had its onset during the 
appellant's active duty.  The appellant contends that he 
suffered from right ear problems and that he suffered a right 
thumb injury while in-service and that he now suffers from 
recurrences or residuals of those conditions.  He also 
contends that he suffers from a headache disorder related to 
service.  The record does not establish that the appellant or 
his representative has the medical knowledge or expertise to 
render such opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).  See also 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995); Moray v. 
Brown, 2 Vet. App. 211, 214 (1993).

For service connection to be warranted, there must be 
evidence of a present disability that is attributable to a 
disease or injury incurred during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  As there is no 
competent evidence of record of any current diagnosis of any 
right ear infections or right thumb injury residuals or 
chronic headache disorder, the appellant's claims for service 
connection for such conditions are denied.  In the absence of 
proof of a current disease or injury, there can be no valid 
claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The Board also notes that the evidence of record is 
not in equipoise on the question of whether the appellant's 
claimed conditions should be service connected.

The Board notes that the appellant is not service-connected 
for either his currently diagnosed sleep apnea or for any 
psychiatric condition, including anxiety.  Therefore, the 
appellant's claims for service connection for headaches 
secondary to sleep apnea or anxiety must fail.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the three service 
connection claims and that service connection for a right ear 
infection, the residuals of a right thumb injury and 
headaches must be denied.  Since the preponderance of the 
evidence is against each of these claims, the benefit of the 
doubt doctrine does not apply.  Ortiz v. Principi, 274 F.3d 
1361, 1365 (Fed. Cir. 2001).

III.  Veterans Claims Assistance Act of 2000.

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).  Among other things, this law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
With few exceptions, this law is applicable to all claims 
filed on or after the date of enactment, or filed before the 
date of enactment and not yet final as of that date.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations also apply to any claim for 
benefits received by VA on or after November 9, 2000, any 
claim for benefits filed before that date but not decided by 
the VA as of that date, with the exception of the amendments 
to 38 C.F.R. § 3.156(a) relating to the definition of new and 
material evidence and to 38 C.F.R. § 3.159 pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Specifically, the appellant was so advised and notified in 
the RO letter issued in January 2003.  The Board finds that 
the discussions in the rating decision, the SOC, the 
Supplemental Statement of the Case (SSOC) and the RO letter 
sent to the appellant in effect informed him of the 
information and evidence needed to substantiate his claims 
and complied with VA's notification requirements.  The 
appellant was told that competent medical evidence showing 
the current existence of the claimed disorders, as well as 
competent evidence that they were due to service or any 
incident of service and medical records showing treatment was 
needed.  Therefore, the Board finds that VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, the appellant was informed of the 
evidence VA needed to support his claims; what evidence VA 
would attempt to obtain; what evidence VA already had; and 
what evidence he was to furnish.  He has not informed VA of 
any other source of evidence relevant to the case.  
Therefore, there is no indication that additional relevant 
records exist.

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the service connection claims 
at issue in the instant case have been properly developed.  
Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice and assistance provisions of the new legislation 
the Board finds no prejudice to the appellant by proceeding 
with appellate review.  Bernard v. Brown, 4 Vet. App. 384, 
393 (1993).  

The RO provided the appellant with the pertinent evidentiary 
development that was codified by VCAA and the implementing 
regulations.  In addition to performing the pertinent 
development required under VCAA and the implementing 
regulations, the RO notified the appellant of his right to 
submit evidence.  It would not breach his rights under VCAA 
and/or the implementing regulations for the Board to proceed 
to review the appeal.  Furthermore, neither the appellant nor 
his representative has asserted that the case requires 
further development or action under VCAA or the implementing 
regulations.  In this regard, the Board notes that the 
veteran's Social Security benefits were granted on the basis 
of disabilities that are not at issue in this appeal.  
Consequently, the Board concludes that it is not necessary to 
obtain the appellant's Social Security records in this 
instance.  Cf. Quartuccio v. Principi, 16 Vet. App. 183, 187-
88 (2002) (when issue is service connection for schizophrenia 
and veteran is receiving Social Security benefits for 
schizophrenia, the possibility that the Social Security 
records could contain relevant evidence cannot be foreclosed 
absent a review of the records).


ORDER

The claims for service connection for a right ear infection, 
the residuals of a right thumb injury and headaches are 
denied.



		
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



